“A court is under no obligation to adhere to a sentencing promise after receiving information affecting the sentence, provided the court affords the defendant the opportunity to withdraw his [or her] plea” (People v O’Brien, 52 AD3d 535, 536 [2008]). “[I]f the court cannot or will not impose the sentence promised, the reasons should be stated on the record in order to permit appellate review and avoid arbitrariness or trifling with the legitimate expectations of defendants” (People v Rubendall, 4 AD3d 13, 19 [2004]; see People v Selikoff, 35 NY2d 227, 240 [1974], cert denied 419 US 1122 [1975]). Here, the court stated on the record sufficient reasons for departing from the original sentencing promise. Further, the court afforded the defendant an opportunity to withdraw her plea of guilty, which she declined. Under these circumstances, the defendant was not entitled to specific performance of the original sentencing promise (see People v Schultz, 73 NY2d 757, 758 [1988]; People v Barahona, 51 AD3d 682 [2008]; People v Rubendall, 4 AD3d at 19).
Moreover, we decline the defendant’s request to reduce the sentence imposed as a matter of discretion in the interest of justice (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.E, Eng, Sgroi and Miller, JJ., concur.